LATTIMORE, Justice
(concurring),
I concur in the decision of Mr. Justice BROWN that the judgment of the trial court should be reversed and rendered for these reasons:
These contracts, both as to the loan and as to the purchase of stock, were written by the loan company, and, in case of any conflict in or doubtful construction of the terms thereof, should be construed in favor of the borrower, Martin. Martin sustained a relation of stockholder and also a relation of borrower. As a stock owner, a’reading of the terms of his purchase of stock and rights thereunder, as set out in Mr. Justice BROWN’S opinion, disclosed that he had the right when he had paid his 97 payments for his stock to pay no more on such stock, and the stock ownership was matured in him and the right was granted to him to assign the stock to the appellee at its book value.
Martin also assumes another relation to the company as a borrower of $3,000', and as such a borrower the appellee agreed .with him that when he had paid his 97 payments as a stock owner and his stock thereby matured, he should have the right to deliver said stock, it being at an equal par value to his loan, to the appellee in full satisfaction of his borrower relation to appellee, provided he had paid his interest; the language so stating being quoted verbatim in the opinion of Mr. Justice BROWN. It seems to me that' a proper construction of .this entire contract is that he had an election as a borrower which he did not have were he only a stock owner and not a borrower, that additional election, granted to him as a borrower, being that he could deliver his stock at par value in satisfaction of his loan; he not being in arrears on the loan. Martin has elected to accept that option, and tenders his stock, matured and at par value, to the appellee, and demands a release of the lien upon his homestead.
This view of the matter is strengthened by the fact that I cannot find in the written record of the transaction any statement of a due date of the $3,000 borrowed by Martin of ap-pellee in the event he has paid all of his purchase money upon the stock purchase and has kept his interest and other due payments up through the 97 months provided for the maturing of the contract. In other words, this provision for accepting the stock at par value is the only specific method named in the contract for the payment of the $3,000 loan.